EXHIBIT 10xii

STRYKER CORPORATION
EXECUTIVE MANAGEMENT AGREEMENT

I, Dean Bergy and Stryker Corporation ("Stryker" or "the Company") have enjoyed
significant mutual prosperity and success during my time with the Company,
including my most recent experience as Vice President, Chief Financial Officer
("CFO").   This prosperity and success has transformed the Company into a true
world leader in numerous branches of the medical technology field.   Stryker and
my fellow Stryker officers and executives have acknowledged and accepted that
the Company must cultivate its talent and transition leadership to individuals
who will best position the Company for continued success and I would like to
assist in the transition to help ensure the continued success of the Company. 
My transition out of Stryker to pursue charitable endeavors changes my role, and
this Agreement sets forth the terms of my new role to assist in the transition
of my responsibilities to others and my departure from Stryker.

1.                  Transition of Duties and Voluntary Resignation:  Effective
December 1, 2008, and through March 31, 2009, I will report to Curt Hartman,
Vice President, Finance.  Effective April 1, 2009, I resign from the office of
Vice President, CFO of the Company, thereby relinquishing all authority to bind
or obligate Stryker to any person or entity in any way, and I will not represent
or imply to any person or entity that I have any such authority.  Effective
March 31, 2011 ("the Resignation Date"), I resign from my employment with
Stryker with the intention of pursuing charitable endeavors.  Stryker accepts my
resignation from office and from employment, and my permanent Stryker personnel
records will reflect my voluntary resignation effective as of the Resignation
Date. 

2.                  Advisor Duties:  From April 1, 2009, through March 31, 2011,
I will continue my full-time employment with Stryker as an Advisor to the CFO. 
In that role I will: (a) provide advice and information related to the CFO
transition process; (b) serve as a key advisor to the CFO of Stryker with regard
to various financial matters and relationships with investors; (c) provide
requested advice on potential mergers and acquisitions; and (d) otherwise
cooperate and perform other duties and responsibilities as assigned by the CFO
or a designee.  To perform this role, I will maintain an office, as determined
by the Company, at the Stryker Trade Centre location in Portage, Michigan.

3.                  Compensation and Benefits:  My compensation and benefits
shall be as follows:

(a)                An annual salary of Four Hundred Fifty Thousand and 00/100
Dollars ($450,000.00), less all applicable federal, state and local withholding
taxes.

(b)               Bonus-eligibility for the 2008 bonus year, subject to the
terms of my 2008 Annual Bonus Objectives. 

(c)                Continuation of my health insurance, short-term disability,
long-term disability, and life insurance benefits, as presently constituted or
as amended, subject to the plan(s) terms and conditions and any changes Stryker
may make to those plans.

(d)               Continuation of my participation in the Stryker Corporation
401(k) Savings & Retirement Plan and Supplemental Savings & Retirement Plan
subject to the plan documents and ERISA.

I acknowledge that I will not be eligible to receive a bonus or any other
compensation in 2009, 2010 and 2011 except for the compensation set forth in
this Agreement. 

My base salary and benefits will end at the close of business on the Resignation
Date, except for (a) any benefits to which I may be entitled after the
Resignation Date according to the terms of Stryker's written benefit plans, (b)
my right to purchase continued health coverage under COBRA, and (c) any rights
or benefits that may not be waived as a matter of law. 

4.                  Stock Options:  For purposes of options to purchase stock
granted on or before December 31, 2008, each option I hold shall vest and remain
exercisable in accordance with its original terms.  With respect to these
options, I acknowledge that I will cease to be an employee on the Resignation
Date and that accordingly, pursuant to the terms of the stock option plan(s)
under which they were granted, as of the Resignation Date (a) any unvested
Options will lapse, and (b) any Options that have vested as of that date will
lapse unless exercised within thirty (30) days after such date according to the
terms of such plans. I acknowledge and accept that I will not be granted
additional options after December 31, 2008.

5.                  Cooperation.  I agree that up to and following my
resignation of employment with Stryker, I will cooperate with and assist Stryker
in the resolution of corporate structure issues; employment and other legal
claims and lawsuits; internal and external investigations of Stryker and its
employees; and other workplace issues concerning which I have knowledge.  I
agree to execute the documents necessary to resign as a director, member,
shareholder, officer or any other position from Stryker and/or its affiliated
entities.  Cooperation will include, but not be limited to, assistance with any
lawsuits or claims brought against Stryker by any person or entity or any past,
present, or future Stryker employee, any lawsuit or claim brought on behalf of
Stryker and/or any requests to prepare or execute materials related to the
organizational structure of Stryker Corporation and its affiliated entities. 
Following the Termination Date, if Stryker requests anything more than
infrequent cooperation or the cooperation would require a significant amount of
time from me, Stryker agrees to provide reasonable compensation to me for my
ongoing cooperation.

6.                  Indemnification.  This Agreement does not modify the terms
of the Indemnification Agreement between the Company and me dated effective
October 24, 2007 ("Indemnification Agreement"), except that the definition of
"Indemnifiable Event" in Section 1(d) of the Indemnification Agreement shall be
amended to add the words "Advisor to the CFO" after the words "Vice President,
Chief Financial Officer" in two places, the purpose of which is to extend the
Indemnification Agreement to employee's role as an Advisor to CFO.

7.                  Complete Release and Subsequent Release:  By signing this
Agreement, and in exchange for the consideration provided to me under this
Agreement, I waive and release Stryker from any claims or allegations of any
kind that arose or existed at any time before the time I signed this Agreement. 
This release includes, but is not limited to, any claims or allegations related
to or arising from my employment, my resignation from employment, or any events
during or related to my employment.  This is a general and complete release that
applies to any claim or allegation whether presently known or unknown to me,
whether arising under federal, state or local statute, regulation, common law,
equity, or any other grounds.  This release does not apply to any claim that may
arise after I sign this Agreement, to any claim that cannot be released as a
matter of law, or to any vested interest that I may have in any retirement
plans. 

I make this release on behalf of myself and my heirs, personal representatives,
successors and assigns, and any other person who could make a claim or
allegation based upon my employment relationship with Stryker.  This release
applies to Stryker Corporation, subsidiaries, divisions, and affiliated
organizations, and their directors, officers, employees, agents, successors,
assigns, and any employee benefit plan or funds established, sponsored or
administered by any of them. 

I also agree that on or about the Resignation Date, I will execute an additional
complete release of claims in the form of "Attachment A" to this Agreement.

8.                  Status of Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation Agreement:  I acknowledge and affirm the
obligations set forth in the Stryker Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation Agreement ("the Employment Agreement") that
I signed on March 11, 2006, with the exception that Articles 6.6 and 6.7 are
null and void. 

9.                  Communications:  I agree that, at all times, I will refrain
from taking any actions or making any statements, oral or written, which have
the purpose or effect of injuring or in any way detracting from the reputations
of Stryker, its parent or affiliate companies, subsidiaries, and divisions and
their present and former divisions, officers, and employees or causing any
person or entity to refrain from or cease any employment or business
relationship with Stryker, its parent company, subsidiaries and divisions.  I
also understand and accept that Stryker agrees that, except as prohibited by
law, it will refrain from taking any actions or making any statements, which
have the purpose or effect or injuring or in any way detracting from my
reputation.

10.              Acknowledgments:  I expressly acknowledge the following:

(a)                The Agreement provides, in part, for my release of any claim
that I may have under the Age Discrimination in Employment Act, as amended, 29
U.S.C. §§ 621 et seq.

(b)               I understand that in order to accept this Agreement I must
return a signed copy of this Agreement to Michael Rude, Stryker's Vice
President, Human Resources, within 21 calendar days after I was provided with
this Agreement.

(c)                I acknowledge that I have been given a period of at least 21
calendar days to consider this Agreement before signing it.  If the 21-day
period has not elapsed at the time I sign this Agreement, I acknowledge that I
have voluntarily chosen to sign this Agreement before the expiration of that
period.

(d)               I understand that I may revoke this Agreement in writing
within 7 days after I sign it, and the Agreement will not become effective or
enforceable until the end of the 7-day period.  To be effective, my written
revocation stating at minimum "I hereby revoke the Agreement" must be received
by Michael Rude, Vice President, Human Resources, within 7 days after the date I
sign this Agreement.

(e)                I understand that I am not required to sign this Agreement. 
I acknowledge that I have carefully read this Agreement, I fully understand the
meaning and effect of its terms, and I am signing it voluntarily.  The Company
advises me to consult with an attorney (at my own expense) before signing this
Agreement, and I acknowledge that I have done so if and to the extent I deemed
necessary.

(f)                 Certain payments and benefits to be provided to me under the
Agreement are not payments and benefits to which I would have been entitled if I
did not enter into this Agreement.

11.              Confidentiality:  I agree that I will keep the terms of this
Agreement confidential and will not disclose them to any third party, except
that I may disclose those terms (a) as required by law or court order (only
after informing Stryker immediately upon my receipt of notice of the required
disclosure); (b) on a confidential basis to my spouse, attorneys or financial
advisors; or (c) as necessary to enforce this Agreement.  I acknowledge and
accept that the Company agrees, to the extent possible, to do the same.

12.              Choice of Law, Forum Selection, and Remedies:  This Agreement
shall be governed by the laws of the State of Michigan, that any legal action or
claim relating to the terms of this Agreement shall be filed, heard and decided
exclusively in the state courts in Kalamazoo County, Michigan, or the U.S.
District Court for the Western District of Michigan (the "Courts") and the
parties consent to the personal jurisdiction and venue of the Courts.  I agree
that if I violate any material term of this Agreement, Stryker can discontinue
any payment or any benefits owed under the Executive Management Agreement and
have returned any monies paid under that Agreement.

13.              Amendment; Waiver; Severability:  This Agreement may be
amended, modified, superseded or canceled, and any of the terms, covenants,
representations, warranties or conditions of this Agreement may be waived only
by a written instrument signed by each Party to this Agreement or, in the case
of a waiver, by or on behalf of the Party waiving compliance.  No waiver by
either Party at any time of any breach or non-performance of this Agreement by
the other Party will be deemed a waiver of any prior or subsequent breach or
non-performance.  If any provision of this Agreement is deemed illegal, invalid
or unenforceable the Parties will endeavor to replace it by another provision
that will as closely as possible reflect their original intention.  The
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired thereby.

14.              Entire Agreement:  This Agreement and the schedules, exhibits,
attachments or other documents to which it refers contain the entire agreement
between Stryker and me relating to this subject matter, with the exception of
the Employment Agreement and the Indemnification Agreement.  Further, there are
no other assurances, representations, promises or inducements between Stryker
and me other than those agreements. 

                                                                        Stryker
Corporation

/s/ DEAN H. BERGY                                                             
By /s/ STEPHEN P. MACMILLAN

Dean H. Bergy                                                            
            Stephen P. MacMillan

                                                                                               
Chief Executive Officer                                                
                                   



Date:  December 15, 2008                                                      
Date:  December 15, 2008

--------------------------------------------------------------------------------




ATTACHMENT A

RELEASE AGREEMENT

This Release Agreement (the "Agreement") is executed by Dean H. Bergy, acting
for himself and his heirs, successors, personal representatives and assigns
(subsequently referred to as "Mr. Bergy").

1.                  Complete Release:  By signing this Agreement, and in
exchange for the consideration provided to me under this Agreement, I waive and
release Stryker from any claims or allegations of any kind that arose or existed
at any time before the time I signed this Agreement.  This release includes, but
is not limited to, any claims or allegations related to or arising from my
employment, my resignation from employment, or any events during or related to
my employment.  This is a general and complete release that applies to any claim
or allegation whether presently known or unknown to me, whether arising under
federal, state or local statute, regulation, common law, equity, or any other
grounds.  This release does not apply to any claim that may arise after I sign
this Agreement, to any claim that cannot be released as a matter of law, or to
any vested interest that I may have in any retirement plans. 

I make this release on behalf of myself and my heirs, personal representatives,
successors and assigns, and any other person who could make a claim or
allegation based upon my employment relationship with Stryker.  This release
applies to Stryker Corporation, subsidiaries, divisions, and affiliated
organizations, and their directors, officers, employees, agents, successors,
assigns, and any employee benefit plan or funds established, sponsored or
administered by any of them.

2.                  Acknowledgments:  I expressly acknowledge the following:

(a)                The Agreement provides, in part, for my release of any claim
that I may have under the Age Discrimination in Employment Act, as amended, 29
U.S.C. §§ 621 et seq.

(b)               I understand that in order to accept this Agreement I must
return a signed copy of this Agreement to Michael Rude, Stryker's Vice
President, Human Resources, within 21 calendar days after I was provided with
this Agreement.

(c)                I acknowledge that I have been given a period of at least 21
calendar days to consider this Agreement before signing it.  If the 21-day
period has not elapsed at the time I sign this Agreement, I acknowledge that I
have voluntarily chosen to sign this Agreement before the expiration of that
period.

(d)               I understand that I may revoke this Agreement in writing
within 7 days after I sign it, and the Agreement will not become effective or
enforceable until the end of the 7-day period.  To be effective, my written
revocation stating at minimum "I hereby revoke the Agreement" must be received
by Michael Rude within 7 days after the date I sign this Agreement.

(e)                I understand that I am not required to sign this Agreement. 
I acknowledge that I have carefully read this Agreement, I fully understand the
meaning and effect of its terms, and I am signing it voluntarily.  The Company
advises me to consult with an attorney (at my own expense) before signing this
Agreement, and I acknowledge that I have done so if and to the extent I deemed
necessary.

(f)                 Certain payments and benefits to be provided to me under the
Agreement are not payments and benefits to which I would have been entitled if I
did not enter into this Agreement.

/s/ DEAN H. BERGY

Dean H. Bergy

Date: December 15, 2008

--------------------------------------------------------------------------------

 